—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Kramer, J.), entered March 13, 1997, which, after a jury verdict, inter alia, awarding the plaintiff Roy DePasquale $20,000 for past pain and suffering and $50,000 for future pain and suffering, denied his motion pursuant to CPLR 4404 to set aside the verdict and, upon the plaintiffs cross motion to increase the award, granted the same to the extent of ordering a new trial on the issue of damages for past pain and suffering only unless the defendant *546stipulated to increase the verdict for past pain and suffering to the sum of $50,000.
Ordered that the appeal from the order is dismissed, without costs or disbursements.
In light of the fact the defendant did not stipulate to increase the award, and a new trial was conducted on the issue of damages for past pain and suffering and a judgment thereon was entered, the appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on appeal from the judgment (CPLR 5501 [a] [1]; see, DePasquale v Klenetsky, 255 AD2d 546 [decided herewith]). Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.